Citation Nr: 1812107	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome.

(The issue of entitlement to an earlier effective date for the award of service connection for right lower extremity sciatica is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2009.  He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied service connection for left arm numbness and pain.  The RO in Oakland, California currently has jurisdiction over the Veteran's claim.

In September 2015, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ).

The Veteran testified before the undersigned VLJ at a November 2017 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

During the Board hearing, the issue of entitlement to an earlier effective date for the award of service connection for right lower extremity sciatica was discussed, in addition to the issue being decided herein.  However, upon review of the record, it was noted that a hearing on the earlier effective date issue had previously been conducted by a different VLJ.  VA regulations require that a VLJ who conducts a hearing on a claim must participate in the decision as to that claim.  38 C.F.R. § 20.707 (2017).  Moreover, if two VLJ have conducted a hearing on the same issue and a third VLJ participates in the decision as part of a panel, the Veteran has the right to a third hearing before the third VLJ. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Given that a panel will have to decide the remaining earlier effective date issue, that claim and the one decided herein will be addressed separately, and a letter has been sent to the Veteran notifying him of his right to another hearing on the earlier effective date issue.  The Board apologizes for the additional delay with regard to the earlier effective date issue.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome had their onset in service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claim of service connection for left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. § 1110; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including organic diseases of the nervous system, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a), 3.309(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).\

In this case, a December 2013 examination report from Y. Rollins, M.D. and a February 2014 operative report from Yellowstone Surgery Center reveal that the Veteran has been diagnosed as having left ulnar neuropathy, left median sensory neuropathy, and left cubital tunnel syndrome.  Thus, a current left upper extremity disability has been demonstrated.

There is also evidence of left upper extremity neurological symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current left upper extremity disability was incurred in service.

The Veteran contends that he began to experience left upper extremity symptoms, including numbness and tingling, in service.  In this regard, service treatment records include letters from N.N. Kumar, M.D. dated in June and August 2007 which reveal that the Veteran experienced left hand weakness and tingling/ paresthesias.  Moreover, his post-service medical records and lay statements indicate that his left upper extremity neurological symptoms have continued in the years since that time.  

The Veteran is competent to report continuous left upper extremity neurological symptoms in the years since service and there is nothing to explicitly contradict these reports.  In light of this evidence, the Board finds that the reports of continuous left upper extremity neurological symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced left upper extremity neurological symptoms in service and that there have been continuous symptoms in the years since service.  He has also been diagnosed as having current left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome.  There are no specific medical opinions contrary to a conclusion that the current left upper extremity neurological disability had its onset in service.

For the foregoing reasons, the evidence is at least evenly balanced as to whether the evidence indicates that the current left upper extremity disability had its onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").






ORDER

Entitlement to service connection for left upper extremity ulnar neuropathy, median sensory neuropathy, and cubital tunnel syndrome is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


